DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 10-13, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chung (US 2015/0194096 A1, hereinafter referenced “Chung”) in view of Brown Elliot (US 2005/0276502 A1, hereinafter referenced “Brown”).

In regards to claim 1. Chung discloses a method of stress compensation in a display device (Chung; Abstract; Reference discloses organic light emitting display device (OLED) including functions for image correction based on generated stress data), the method comprising: 
-retrieving, by a decoder, compressed stress data that is quantized by a quantization value (Chung, paragraph [0062]; Reference at paragraph [0062] discloses the GS converter 610 generates a stress data, corresponding to the input image data Data1. The input image data Data1 includes gray information (e.g., gray level information) of each pixel, and the GS converter 610 generates a stress data obtained by converting the degree of stress applied to each pixel, using (or utilizing) the gray information (e.g., gray level information). For example, the GS converter 610 may detect a stress data corresponding to the input image data Data1 through mapping between the input image data Data1 and the stress data. Paragraph [0063] discloses the first compressor 620 may compress the stress data through a linear compression method using (or utilizing) discrete cosine transform (hereinafter, referred to as DCT) (i.e. compressed stress data that is quantized by a quantization value).  Paragraph [0082] discloses the first decompressor 640 (i.e. decoder) generates an accumulation stress data by decompressing and recovering the accumulated compression stress data stored in the memory unit 630. The accumulation stress data generated in the first decompressor 640 is supplied to the data compensation unit 650 so as to be used (or utilized) in data correction for degradation compensation); 
-decoding, by the decoder, the compressed stress data to generate decoded data (Chung, paragraph [0082]; Reference discloses the first decompressor 640 generates, in real time, an accumulation stress data by decompressing the accumulated compression stress data every frame (e.g., for every frame), so that the data correction is performed in real time (i.e. decoder decoding compressed stress data to generate decoded data sent to the data compensation unit 650)); 

-and adding the Chung, paragraphs [0082] and [0084]; Reference at paragraph [0082] discloses the first decompressor 640 generates an accumulation stress data by decompressing and recovering the accumulated compression stress data stored in the memory unit 630. The accumulation stress data generated in the first decompressor 640 is supplied to the data compensation unit 650 so as to be used (or utilized) in data correction for degradation compensation…Paragraph [0084] discloses the data compensation unit 650 may calculate a correction value of the input image data Data1, using (or utilizing) a function determined (e.g., previously set) with respect to the accumulation stress data, correct the input image data Data1 by applying the calculated correction value, and then output the corrected input image data Data1 as the correction image data Data2. Application of calculated correction value based on previous quantized pixel data from DCT compressed by the first compressor 620 and decompressed by the first decompressor for decoding data and compensating for image degradation interpreted as the adding the value to the decoded data to compensate for quantization of the compressed stress data).  
Chung does not explicitly disclose but Brown teaches
-10generating a dither value based on the quantization value (Brown, paragraphs [0087] and [0126]; Reference at paragraph [0087] discloses in FIG. 8, where a dither pattern alternates between the highest true value point 830 and the next true value point 820 below it. This results in the average perceived output brightness level 825, half way between the true quantized output brightness levels 829 and 839 that result from the points 820 and 830 on the transfer curve 700. Paragraph [0126] further discloses that the amplitude of the noise may be adjusted to be high enough that the noise added to any particular image signal value may cause the quantizer to dither between two or more output quantization values.).
-dither (value) (Brown, paragraphs [0087]-[0088]; References disclose increasing the grey scale levels available by increasing the span of the true grey scale levels used in the dither pattern.. With the additional perceived grey level available, the mapping of the internal image data set values to the display brightness levels may be made such that no mapping errors occur through the gamma pipeline and the internally generated values from image processing algorithm(s) is mapped to additionally available grey levels, reducing quantization noise. (I.e. addition of dither values for improving or compensating for the quantization noise)).
Chung and Brown are combinable because they are in the same field of endeavor regarding image quality enhancement. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the OLED display system of Chung to include the gamma accuracy features of Brown in order to provide the user with an organic light emitting display device including a data converter for generating stress data for input image correction as taught by Chung while incorporating the increased gamma accuracy features of Brown allowing for image quantization and application of dithering techniques for image enhancement for displayed images, applicable to improving visual output of display data for the viewer in display devices such as those taught in Chung.

In regards to claim 2. Chung in view of Brown teach the method of claim 1.
Chung further discloses
-wherein the generating and the adding are 15performed by the decoder or a circuit external to the decoder (Chung, Fig. 3 and paragraphs [0082] and [0084]; Reference at paragraph [0082] discloses the first decompressor 640 generates an accumulation stress data by decompressing and recovering the accumulated compression stress data stored in the memory unit 630. The accumulation stress data generated in the first decompressor 640 is supplied to the data compensation unit 650 so as to be used (or utilized) in data correction for degradation compensation…Paragraph [0084] discloses the data compensation unit 650 (i.e. circuit external to or separate from the decoder see fig. 3) may calculate a correction value of the input image data Data1, using (or utilizing) a function determined (e.g., previously set) with respect to the accumulation stress data, correct the input image data Data1 by applying the calculated correction value, and then output the corrected input image data Data1 as the correction image data Data2).  

In regards to claim 10. Chung discloses a method of stress compensation in a display device (Chung; Abstract; Reference discloses organic light emitting display device (OLED) including functions for image correction based on generated stress data), the method 25comprising:  -26- 109527940_11178730 (WF-201906-002-1-USO, #201) 
-compressing, by an encoder, a first accumulated stress data at a quantization corresponding to a quantization value to generate compressed accumulated stress data (Chung, paragraph [0062]; Reference at paragraph [0062] discloses the GS converter 610 generates a stress data, corresponding to the input image data Data1. The input image data Data1 includes gray information (e.g., gray level information) of each pixel, and the GS converter 610 generates a stress data obtained by converting the degree of stress applied to each pixel, using (or utilizing) the gray information (e.g., gray level information). For example, the GS converter 610 may detect a stress data corresponding to the input image data Data1 through mapping between the input image data Data1 and the stress data. Paragraph [0063] discloses the first compressor 620 (i.e. encoder) may compress the stress data through a linear compression method using (or utilizing) discrete cosine transform (hereinafter, referred to as DCT) (i.e. compressed stress data that is quantized by a quantization value);  
-5storing, by the encoder, the compressed accumulated stress data in a memory (Chung, paragraph [0077]; Reference discloses referring back to FIG. 3, the stress data compressed by the first compressor 620 is supplied to the memory unit 630 to be accumulated and stored.);
-retrieving and decompressing, by a decoder, the compressed accumulated stress data to generate decoded data (Chung, paragraph [0082]; Reference discloses the first decompressor 640 generates, in real time, an accumulation stress data by decompressing the accumulated compression stress data every frame (e.g., for every frame), so that the data correction is performed in real time (i.e. decoder retrieving and decoding compressed stress data to generate decoded data sent to the data compensation unit 650)); 

-and adding, by the decoder, the Chung, paragraphs [0082] and [0084]; Reference at paragraph [0082] discloses the first decompressor 640 generates an accumulation stress data by decompressing and recovering the accumulated compression stress data stored in the memory unit 630. The accumulation stress data generated in the first decompressor 640 is supplied to the data compensation unit 650 so as to be used (or utilized) in data correction for degradation compensation…Paragraph [0084] discloses the data compensation unit 650 may calculate a correction value of the input image data Data1, using (or utilizing) a function determined (e.g., previously set) with respect to the accumulation stress data, correct the input image data Data1 by applying the calculated correction value, and then output the corrected input image data Data1 as the correction image data Data2. Application of calculated correction value based on previous quantized pixel data from DCT compressed by the first compressor 620 and decompressed by the first decompressor for decoding data and compensating for image degradation interpreted as the adding the value to the decoded data to compensate for quantization of the compressed stress data).  
Chung does not explicitly disclose but Brown teaches
-generating, by the decoder, a dither value based on the quantization value (Brown, paragraphs [0087] and [0126]; Reference at paragraph [0087] discloses in FIG. 8, where a dither pattern alternates between the highest true value point 830 and the next true value point 820 below it. This results in the average perceived output brightness level 825, half way between the true quantized output brightness levels 829 and 839 that result from the points 820 and 830 on the transfer curve 700. Paragraph [0126] further discloses that the amplitude of the noise may be adjusted to be high enough that the noise added to any particular image signal value may cause the quantizer to dither between two or more output quantization values.); 
-dither (value) (Brown, paragraphs [0087]-[0088]; References disclose increasing the grey scale levels available by increasing the span of the true grey scale levels used in the dither pattern.. With the additional perceived grey level available, the mapping of the internal image data set values to the display brightness levels may be made such that no mapping errors occur through the gamma pipeline and the internally generated values from image processing algorithm(s) is mapped to additionally available grey levels, reducing quantization noise. (I.e. addition of dither values for improving or compensating for the quantization noise)).
Chung and Brown are combinable because they are in the same field of endeavor regarding image quality enhancement. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the OLED display system of Chung to include the gamma accuracy features of Brown in order to provide the user with an organic light emitting display device including a data converter for generating stress data for input image correction as taught by Chung while incorporating the increased gamma accuracy features of Brown allowing for image quantization and application of dithering techniques for image enhancement for displayed images, applicable to improving visual output of display data for the viewer in display devices such as those taught in Chung.

In regards to claim 11. Chung in view of Brown teach the method of claim 10.
Chung further discloses
-further comprising: receiving, by a stress capture module, an output image to be displayed on the display device; and 15calculating, by the stress capture module, second stress data based on the output image (Chung, Fig. 6 paragraphs [0076] and [0095]; Reference at paragraph [0076] discloses the first compressor 620 may compress the stress data Sij every frame (e.g., for every frame). Paragraph [0084] discloses the data compensation unit 650 may calculate a correction value of the input image data Data1, using (or utilizing) a function determined (e.g., previously set) with respect to the accumulation stress data, correct the input image data Data1 by applying the calculated correction value…. Fig. 6 and paragraph [0095] discloses a logo detector or stress capture module for providing second stress data in the form of a logo area pertaining to the image data from first decompressor 640. Data from logo detector 660 can be directed to compensation unit 650 for final display).  

In regards to claim 12. Chung in view of Brown teach the method of claim 10.
Chung further discloses
-further comprising: receiving, by an adding circuit, second stress data corresponding to a frame of 20image data to be displayed on the display device; and adding, by the adding circuit, the decoded data to the second stress data to generate an updated accumulated stress data (Chung, Fig. 6 paragraphs [0076] and [0099]; Reference at paragraph [0076] discloses the first compressor 620 may compress the stress data Sij every frame (e.g., for every frame). Paragraph [0099] discloses in one embodiment, the logo detector 660 supplies, to the multiplexer 690 (i.e. adding circuit), a control signal corresponding to the logo area or non-logo area (the other area except the logo area), to control an accumulation stress data corresponding to the area to be supplied to the data compensation unit 650 through the multiplexer 690. Display to the display device takes place after data is sent to data compensation unit 650).  

In regards to claim 13. Chung in view of Brown teach the method of claim 12.
Chung further discloses
-further comprising:  25compressing, by the encoder, the updated accumulated stress data for storage in the memory (Chung, paragraph [0100]; Reference discloses the second compressor 670 compresses a stress data corresponding to the logo area, and outputs the compressed stress data to the memory unit 630′. For example, the second compressor 670 compresses the stress data by applying a compression ratio different from that of the first compressor 620. For example, the second compressor 670 may supply, to the memory unit 630′. The second compressor compressing stress data pertaining to the logo area to be stored in memory unit 630’ interpreted as compressing, by the encoder, the updated accumulated stress data for storage in the memory).  
In regards to claim 15. Chung in view of Brown teach the method of claim 10.
Chung further discloses
-wherein the first accumulated stress data corresponds to brightness values of a slice of a frame of pixel data to be displayed on a 10display device (Chung, paragraphs [0076] and [0086]; Reference discloses at paragraph [0076] the first compressor 620 may compress the stress data Sij every frame (e.g., for every frame). However, the first compressor 620 may not necessarily be driven at a high speed for each frame. For example, the first compressor 620 may compress (e.g., be set to compress) the stress data every frame (e.g., for every predetermined frame). As with the simulation condition of the graph shown in FIG. 5, the first compressor 620 may sample (e.g., may be set to sample) the stress data Sij at a frequency of 1 Hz. Paragraph [0086] discloses the correction image data Data2 generated in the data compensation unit 650 is used (or utilized) to generate a data signal. Thus, each pixel receives a data signal for compensating for the degradation thereof, and emits light with a luminance corresponding to the data signal. Thus the generated data signal emitting light with a luminance corresponding to the correction value for compensating for luminance deterioration with respect to the compressed stress data for the sampled stress data for each frame is interpreted as wherein the stress data corresponds to brightness values of a slice of a frame of pixel data to be displayed on a display device).  

In regards to claim 20, Chung discloses a system for performing stress compensation in a display device (Chung, Abstract; Reference discloses organic light emitting display device (OLED) including functions for image correction based on generated stress data), the system comprising: 
-a memory (Chung, Fig 3; Reference discloses memory unit 630); 
-and 15a processing circuit (Chung, Fig. 3; Reference discloses data converter 600) configured to perform: retrieving compressed stress data that is quantized by a quantization value (Chung, paragraph [0062]; Reference at paragraph [0062] discloses the GS converter 610 generates a stress data, corresponding to the input image data Data1. The input image data Data1 includes gray information (e.g., gray level information) of each pixel, and the GS converter 610 generates a stress data obtained by converting the degree of stress applied to each pixel, using (or utilizing) the gray information (e.g., gray level information). For example, the GS converter 610 may detect a stress data corresponding to the input image data Data1 through mapping between the input image data Data1 and the stress data. Paragraph [0063] discloses the first compressor 620 may compress the stress data through a linear compression method using (or utilizing) discrete cosine transform (hereinafter, referred to as DCT) (i.e. compressed stress data that is quantized by a quantization value).  Paragraph [0082] discloses the first decompressor 640 (i.e. decoder) generates an accumulation stress data by decompressing and recovering the accumulated compression stress data stored in the memory unit 630. The accumulation stress data generated in the first decompressor 640 is supplied to the data compensation unit 650 so as to be used (or utilized) in data correction for degradation compensation); 
-decoding the compressed stress data to generate decoded data (Chung, paragraph [0082]; Reference discloses the first decompressor 640 generates, in real time, an accumulation stress data by decompressing the accumulated compression stress data every frame (e.g., for every frame), so that the data correction is performed in real time (i.e. decoder decoding compressed stress data to generate decoded data sent to the data compensation unit 650));

-and adding the Chung, paragraphs [0082] and [0084]; Reference at paragraph [0082] discloses the first decompressor 640 generates an accumulation stress data by decompressing and recovering the accumulated compression stress data stored in the memory unit 630. The accumulation stress data generated in the first decompressor 640 is supplied to the data compensation unit 650 so as to be used (or utilized) in data correction for degradation compensation…Paragraph [0084] discloses the data compensation unit 650 may calculate a correction value of the input image data Data1, using (or utilizing) a function determined (e.g., previously set) with respect to the accumulation stress data, correct the input image data Data1 by applying the calculated correction value, and then output the corrected input image data Data1 as the correction image data Data2. Application of calculated correction value based on previous quantized pixel data from DCT compressed by the first compressor 620 and decompressed by the first decompressor for decoding data and compensating for image degradation interpreted as the adding the value to the decoded data to compensate for quantization of the compressed stress data).  
Chung does not explicitly disclose but Brown teaches
-10generating a dither value based on the quantization value (Brown, paragraphs [0087] and [0126]; Reference at paragraph [0087] discloses in FIG. 8, where a dither pattern alternates between the highest true value point 830 and the next true value point 820 below it. This results in the average perceived output brightness level 825, half way between the true quantized output brightness levels 829 and 839 that result from the points 820 and 830 on the transfer curve 700. Paragraph [0126] further discloses that the amplitude of the noise may be adjusted to be high enough that the noise added to any particular image signal value may cause the quantizer to dither between two or more output quantization values.).
-dither (value) (Brown, paragraphs [0087]-[0088]; References disclose increasing the grey scale levels available by increasing the span of the true grey scale levels used in the dither pattern.. With the additional perceived grey level available, the mapping of the internal image data set values to the display brightness levels may be made such that no mapping errors occur through the gamma pipeline and the internally generated values from image processing algorithm(s) is mapped to additionally available grey levels, reducing quantization noise. (I.e. addition of dither values for improving or compensating for the quantization noise)).
Chung and Brown are combinable because they are in the same field of endeavor regarding image quality enhancement. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the OLED display system of Chung to include the gamma accuracy features of Brown in order to provide the user with an organic light emitting display device including a data converter for generating stress data for input image correction as taught by Chung while incorporating the increased gamma accuracy features of Brown allowing for image quantization and application of dithering techniques for image enhancement for displayed images, applicable to improving visual output of display data for the viewer in display devices such as those taught in Chung.

Claims 3-5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chung (US 2015/0194096 A1) in view of Brown Elliot (US 2005/0276502 A1) in view of Lu (US 9,589,496 B2, hereinafter referenced “Lu”) as applied to claims 1 and 10 above, and further in view of Latva-Aho (US 2002/0168111 A1, hereinafter referenced “Aho”).

In regards to claim 3. Chung in view of Lu teach the method of claim 1.
Chung further discloses 
-

-and 20wherein the compressed stress data corresponds to brightness values of a slice of a frame of pixel data to be displayed on a display device (Chung, paragraphs [0076] and [0086]; Reference discloses at paragraph [0076] the first compressor 620 may compress the stress data Sij every frame (e.g., for every frame). However, the first compressor 620 may not necessarily be driven at a high speed for each frame. For example, the first compressor 620 may compress (e.g., be set to compress) the stress data every frame (e.g., for every predetermined frame). As with the simulation condition of the graph shown in FIG. 5, the first compressor 620 may sample (e.g., may be set to sample) the stress data Sij at a frequency of 1 Hz. Paragraph [0086] discloses the correction image data Data2 generated in the data compensation unit 650 is used (or utilized) to generate a data signal. Thus, each pixel receives a data signal for compensating for the degradation thereof, and emits light with a luminance corresponding to the data signal. Thus the generated data signal emitting light with a luminance corresponding to the correction value for compensating for luminance deterioration with respect to the compressed stress data for the sampled stress data for each frame is interpreted as wherein the compressed stress data corresponds to brightness values of a slice of a frame of pixel data to be displayed on a display device).  
Chung and Brown does not disclose but Lu teaches
-wherein the quantization value is a power of two (Lu, Column 6, lines 61-67 and Column 7, lines 1-10; References discloses the formula in which temporal dithering offsets are chosen, applied to accumulated stress data and then divided or scaled by a scale factor such as a power of 2 for subsequently obtaining quantized data Q), 

Lu does not disclose but Aho teaches
-wherein the quantization value is stored in a header of the compressed (Aho, Fig. 3 and paragraph [0025]; Reference discloses data frame 300 comprising header 301 which includes quantization table as the image data in the data field 302 is compressed),
Aho does not explicitly disclose
-stress (data) (However, the primary reference Chung at paragraph [0062] previously discloses the first compressor 620 generates a compression stress data by compressing the stress data, and supplies the generated compression stress data to the memory unit 630 (i.e. storing of compressed stress data).  
Chung and Brown are combinable because they are in the same field of endeavor regarding image quality enhancement. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the OLED display system of Chung to include the gamma accuracy features of Brown in order to provide the user with an organic light emitting display device including a data converter for generating stress data for input image correction as taught by Chung while incorporating the increased gamma accuracy features of Brown allowing for image quantization and application of dithering techniques for image enhancement for displayed images, applicable to improving visual output of display data for the viewer in display devices such as those taught in Chung.
Chung and Lu are also combinable because they are in the same field of endeavor regarding image quality enhancement. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the OLED display system of Chung, in view of the gamma accuracy features of Brown, to include the temporal dithering accumulative data compression features of Lu in order to provide the user with an organic light emitting display device including a data converter for generating stress data for input image correction as taught by Chung while incorporating the increased gamma accuracy features of Brown allowing for image quantization and application of dithering techniques for image enhancement for displayed images. Further incorporating the temporal dithering accumulative data compression features of Lu allows for use of a processor for accumulating stress data to track use of a device as an algorithm applying temporal dithering is used for eliminating image sticking while reducing the amount of storage needed for storing such data, applicable to improving the visual output and storage capabilities for display devices such as those taught in Chung and Brown.
Chung and Aho are also combinable because they are in the same field of endeavor regarding image quality enhancement. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the OLED display system of Chung, in view of the gamma accuracy features of Brown in further view of the temporal dithering accumulative data compression features of Lu, to include the image compression features of Aho in order to provide the user with an organic light emitting display device including a data converter for generating stress data for input image correction as taught by Chung while incorporating the increased gamma accuracy features of Brown allowing for image quantization and application of dithering techniques for image enhancement for displayed images. Further incorporating the temporal dithering accumulative data compression features of Lu allows for use of a processor for accumulating stress data to track use of a device as an algorithm applying temporal dithering is used for eliminating image sticking while reducing the amount of storage needed for storing such data. Adding the image compression features of Aho allows for an image in digital form to be coding phase compressed, quantized and coded by a coding matrix as the coded data frame contains various headers and data fields with a small image format applicable to reducing data for storage and transfer, applicable to improving the visual output and storage capabilities for display devices such as those taught in Chung, Brown, and Lu.

In regards to claim 4. Chung in view of Brown teach the method of claim 1.
Chung and Brown does not disclose but Lu teaches
-wherein the generating the dither value is further based on a previous dither value corresponding to the compressed stress data, 25wherein the previous dither value is Lu, Column 9, lines 24-26; Reference discloses In step 240, this quantized stress data Q is added to the accumulation. In step 250, the temporal dithering increment I is added to the temporal dithering offset F, thus a dither value base doff a previous dither value corresponding to compressed stress data P).  
Lu does not explicitly disclose but Aho teaches
-stored in a header (Aho, Fig. 3 and paragraph [0025]; Reference discloses data frame 300 comprising header 301 which includes quantization table as the image data in the data field 302 is compressed thus teaching storing of values in a header regarding compression processing)
Chung and Aho are also combinable because they are in the same field of endeavor regarding image quality enhancement. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the OLED display system of Chung, in view of the gamma accuracy features of Brown in further view of the temporal dithering accumulative data compression features of Lu, to include the image compression features of Aho in order to provide the user with an organic light emitting display device including a data converter for generating stress data for input image correction as taught by Chung while incorporating the increased gamma accuracy features of Brown allowing for image quantization and application of dithering techniques for image enhancement for displayed images. Further incorporating the temporal dithering accumulative data compression features of Lu allows for use of a processor for accumulating stress data to track use of a device as an algorithm applying temporal dithering is used for eliminating image sticking while reducing the amount of storage needed for storing such data. Adding the image compression features of Aho allows for an image in digital form to be coding phase compressed, quantized and coded by a coding matrix as the coded data frame contains various headers and data fields with a small image format applicable to reducing data for storage and transfer, applicable to improving the visual output and storage capabilities for display devices such as those taught in Chung, Brown, and Lu.

In regards to claim 5. Chung in view of Brown in view of Lu in further view of Aho teach the method of claim 4.
Chung does not disclose but Brown teaches
-wherein the generating the dither value comprises utilizing a uniform pseudo-random number generator (Brown, paragraphs [0090] and [0097]; Reference at paragraph [0090] discloses that dithering algorithms with random or pseudo-random noise added to a signal before quantization are also known in the art, as paragraph [0097] provides a specific example in which to create noise implements a single pseudo-random number generator of the desired bit depth as a digital white noise generator 1105, and split the numbers into two or three streams, alternating between them using a demux function 1110 or 1115).  
Chung and Aho are also combinable because they are in the same field of endeavor regarding image quality enhancement. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the OLED display system of Chung, in view of the gamma accuracy features of Brown in further view of the temporal dithering accumulative data compression features of Lu, to include the image compression features of Aho in order to provide the user with an organic light emitting display device including a data converter for generating stress data for input image correction as taught by Chung while incorporating the increased gamma accuracy features of Brown allowing for image quantization and application of dithering techniques for image enhancement for displayed images. Further incorporating the temporal dithering accumulative data compression features of Lu allows for use of a processor for accumulating stress data to track use of a device as an algorithm applying temporal dithering is used for eliminating image sticking while reducing the amount of storage needed for storing such data. Adding the image compression features of Aho allows for an image in digital form to be coding phase compressed, quantized and coded by a coding matrix as the coded data frame contains various headers and data fields with a small image format applicable to reducing data for storage and transfer, applicable to improving the visual output and storage capabilities for display devices such as those taught in Chung, Brown, and Lu.

In regards to claim 16, Chung in view of Brown teach the method of claim 10.
Chung and Brown does not disclose but Lu teaches
-wherein the generating the dither value is further based on a previous dither value corresponding to the first accumulated stress data, and wherein the quantization value and the previous dither value are Lu, Column 9, lines 24-26; Reference discloses In step 240, this quantized stress data Q is added to the accumulation. In step 250, the temporal dithering increment I is added to the temporal dithering offset F, thus a dither value based off a previous dither value corresponding to compressed stress data P ).  
Lu does not explicitly disclose but Aho teaches
-stored in a header (Aho, Fig. 3 and paragraph [0025]; Reference discloses data frame 300 comprising header 301 which includes quantization table as the image data in the data field 302 is compressed thus teaching storing of values in a header regarding compression processing)
Chung and Brown are combinable because they are in the same field of endeavor regarding image quality enhancement. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the OLED display system of Chung to include the gamma accuracy features of Brown in order to provide the user with an organic light emitting display device including a data converter for generating stress data for input image correction as taught by Chung while incorporating the increased gamma accuracy features of Brown allowing for image quantization and application of dithering techniques for image enhancement for displayed images, applicable to improving visual output of display data for the viewer in display devices such as those taught in Chung.
Chung and Lu are also combinable because they are in the same field of endeavor regarding image quality enhancement. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the OLED display system of Chung, in view of the gamma accuracy features of Brown, to include the temporal dithering accumulative data compression features of Lu in order to provide the user with an organic light emitting display device including a data converter for generating stress data for input image correction as taught by Chung while incorporating the increased gamma accuracy features of Brown allowing for image quantization and application of dithering techniques for image enhancement for displayed images. Further incorporating the temporal dithering accumulative data compression features of Lu allows for use of a processor for accumulating stress data to track use of a device as an algorithm applying temporal dithering is used for eliminating image sticking while reducing the amount of storage needed for storing such data, applicable to improving the visual output and storage capabilities for display devices such as those taught in Chung and Brown.
Chung and Aho are also combinable because they are in the same field of endeavor regarding image quality enhancement. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the OLED display system of Chung, in view of the gamma accuracy features of Brown in further view of the temporal dithering accumulative data compression features of Lu, to include the image compression features of Aho in order to provide the user with an organic light emitting display device including a data converter for generating stress data for input image correction as taught by Chung while incorporating the increased gamma accuracy features of Brown allowing for image quantization and application of dithering techniques for image enhancement for displayed images. Further incorporating the temporal dithering accumulative data compression features of Lu allows for use of a processor for accumulating stress data to track use of a device as an algorithm applying temporal dithering is used for eliminating image sticking while reducing the amount of storage needed for storing such data. Adding the image compression features of Aho allows for an image in digital form to be coding phase compressed, quantized and coded by a coding matrix as the coded data frame contains various headers and data fields with a small image format applicable to reducing data for storage and transfer, applicable to improving the visual output and storage capabilities for display devices such as those taught in Chung, Brown, and Lu.

Claims 6-8, 14, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chung (US 2015/0194096 A1) in view of Brown Elliot (US 2005/0276502 A1) as applied to claims 1 and 10 above, and further in view of Lu (US 9,589,496 B2).

In regards to claim 6. Chung in view of Brown teach the method of claim 1.
Chung and Brown does not disclose but Lu teaches
-wherein the generating the dither value comprises: determining, by the decoder, that the quantization value is equal to 1; and in response, outputting, by the decoder, the dither value as zero (Lu, Fig. 2 and Column 7, lines 49-64; Reference discloses dither value generated by pseudo random selection as the formula discloses provides calculation of a specified quantization value in relation to the temporal dithering offset which cycles through numbers 0, 1,….,S-1).  
Chung and Brown are combinable because they are in the same field of endeavor regarding image quality enhancement. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the OLED display system of Chung to include the gamma accuracy features of Brown in order to provide the user with an organic light emitting display device including a data converter for generating stress data for input image correction as taught by Chung while incorporating the increased gamma accuracy features of Brown allowing for image quantization and application of dithering techniques for image enhancement for displayed images, applicable to improving visual output of display data for the viewer in display devices such as those taught in Chung.
Chung and Lu are also combinable because they are in the same field of endeavor regarding image quality enhancement. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the OLED display system of Chung, in view of the gamma accuracy features of Brown, to include the temporal dithering accumulative data compression features of Lu in order to provide the user with an organic light emitting display device including a data converter for generating stress data for input image correction as taught by Chung while incorporating the increased gamma accuracy features of Brown allowing for image quantization and application of dithering techniques for image enhancement for displayed images. Further incorporating the temporal dithering accumulative data compression features of Lu allows for use of a processor for accumulating stress data to track use of a device as an algorithm applying temporal dithering is used for eliminating image sticking while reducing the amount of storage needed for storing such data, applicable to improving the visual output and storage capabilities for display devices such as those taught in Chung and Brown.

In regards to claim 107. Chung in view of Brown teach the method of claim 1.
Chung and Brown does not disclose but Lu teaches
-wherein the generating the dither value comprises: determining, by the decoder, that the quantization value is equal to 2; and in response, outputting, by the decoder, the dither value as equaling a modulus of a previous dither value plus one and the quantization value (Lu, Fig. 2 and Column 7, lines 49-64 and Column 8, lines 1-8; References discloses dither value generated by pseudo random selection as the formula disclosed provides calculation including a specified quantization value in relation to the temporal dithering offset which cycles through numbers 0, 1,….,S-1. Column 8 describes the iteration of the temporal dithering offset where the dithering is incremented).  
Chung and Lu are also combinable because they are in the same field of endeavor regarding image quality enhancement. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the OLED display system of Chung, in view of the gamma accuracy features of Brown, to include the temporal dithering accumulative data compression features of Lu in order to provide the user with an organic light emitting display device including a data converter for generating stress data for input image correction as taught by Chung while incorporating the increased gamma accuracy features of Brown allowing for image quantization and application of dithering techniques for image enhancement for displayed images. Further incorporating the temporal dithering accumulative data compression features of Lu allows for use of a processor for accumulating stress data to track use of a device as an algorithm applying temporal dithering is used for eliminating image sticking while reducing the amount of storage needed for storing such data, applicable to improving the visual output and storage capabilities for display devices such as those taught in Chung and Brown.

In regards to claim 158. Chung in view of Brown teach the method of claim 1.
Chung and Brown does not disclose but Lu teaches
-wherein the generating the dither value comprises: outputting, by the decoder, the dither value as equaling a modulus of a first value and the quantization value, wherein the first value is calculated as an addition of a previous dither value and half of the quantization value subtracted by one (Lu, Fig. 2 and Column 7, lines 49-64 and Column 8, lines 1-8; References discloses dither value generated by pseudo random selection as the formula disclosed provides calculation including a specified quantization value in relation to the temporal dithering offset which cycles through numbers 0, 1,….,S-1. Column 8 describes the iteration of the temporal dithering offset where the dithering is incremented and the scale factor is value used for dividing the formula by S-1 in relation to the Q value).  
Chung and Lu are also combinable because they are in the same field of endeavor regarding image quality enhancement. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the OLED display system of Chung, in view of the gamma accuracy features of Brown, to include the temporal dithering accumulative data compression features of Lu in order to provide the user with an organic light emitting display device including a data converter for generating stress data for input image correction as taught by Chung while incorporating the increased gamma accuracy features of Brown allowing for image quantization and application of dithering techniques for image enhancement for displayed images. Further incorporating the temporal dithering accumulative data compression features of Lu allows for use of a processor for accumulating stress data to track use of a device as an algorithm applying temporal dithering is used for eliminating image sticking while reducing the amount of storage needed for storing such data, applicable to improving the visual output and storage capabilities for display devices such as those taught in Chung and Brown.

In regards to claim 14. Chung in view of Brown teach the method of claim 12.
Chung further discloses

-and 5wherein the previous Chung, paragraphs [0076] and [0086]; Reference discloses at paragraph [0076] the first compressor 620 may compress the stress data Sij every frame (e.g., for every frame). However, the first compressor 620 may not necessarily be driven at a high speed for each frame. For example, the first compressor 620 may compress (e.g., be set to compress) the stress data every frame (e.g., for every predetermined frame). As with the simulation condition of the graph shown in FIG. 5, the first compressor 620 may sample (e.g., may be set to sample) the stress data Sij at a frequency of 1 Hz. Paragraph [0086] discloses the correction image data Data2 generated in the data compensation unit 650 is used (or utilized) to generate a data signal. Thus, each pixel receives a data signal for compensating for the degradation thereof, and emits light with a luminance corresponding to the data signal. Thus the generated data signal emitting light with a luminance corresponding to the correction value for compensating for luminance deterioration with respect to the compressed stress data for the sampled stress data for each frame is interpreted as wherein the compressed stress data corresponds to different slices of a frame of pixel data. Paragraph [0099] was previously cited to disclose the logo detector 660 supplies, to the multiplexer 690 a control signal corresponding to the logo area or non-logo area (the other area except the logo area), to control an accumulation stress data corresponding to the area (i.e. second stress data) to be supplied to the data compensation unit 650  ).  
Chung does not explicitly disclose but Brown teaches 

-dither (value) (Brown, paragraphs [0087]-[0088]; Reference discloses increasing the grey scale levels available by increasing the span of the true grey scale levels used in the dither pattern.. With the additional perceived grey level available, the mapping of the internal image data set values to the display brightness levels may be made such that no mapping errors occur through the gamma pipeline and the internally generated values from image processing algorithm(s) is mapped to additionally available grey levels, reducing quantization noise. (I.e. addition of dither values for improving or compensating for the quantization noise)).
Chung and Brown does not disclose but Lu teaches
-wherein the generating the dither value is further based on a previous dither value corresponding to the first accumulated stress data (Lu, Column 8, lines 63-67 and Column 9, lines 24-26; Reference at Column 3 discloses incrementing of stress data p (i.e. first second etc. accumulated stress data) discloses in step 240, this quantized stress data Q is added to the accumulation. Column 9 discloses in step 250, the temporal dithering increment I is added to the temporal dithering offset F, thus a dither value based off a previous dither value corresponding to compressed stress data P), 
Chung and Brown are combinable because they are in the same field of endeavor regarding image quality enhancement. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the OLED display system of Chung to include the gamma accuracy features of Brown in order to provide the user with an organic light emitting display device including a data converter for generating stress data for input image correction as taught by Chung while incorporating the increased gamma accuracy features of Brown allowing for image quantization and application of dithering techniques for image enhancement for displayed images, applicable to improving visual output of display data for the viewer in display devices such as those taught in Chung.
Chung and Lu are also combinable because they are in the same field of endeavor regarding image quality enhancement. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the OLED display system of Chung, in view of the gamma accuracy features of Brown, to include the temporal dithering accumulative data compression features of Lu in order to provide the user with an organic light emitting display device including a data converter for generating stress data for input image correction as taught by Chung while incorporating the increased gamma accuracy features of Brown allowing for image quantization and application of dithering techniques for image enhancement for displayed images. Further incorporating the temporal dithering accumulative data compression features of Lu allows for use of a processor for accumulating stress data to track use of a device as an algorithm applying temporal dithering is used for eliminating image sticking while reducing the amount of storage needed for storing such data, applicable to improving the visual output and storage capabilities for display devices such as those taught in Chung and Brown.

In regards to claim 17. Chung in view of Brown teach the method of claim 10.
Chung and Brown does not disclose but Lu teaches
-wherein the generating the dither value comprises: determining, by the decoder, the quantization value; in response to determining that the quantization value is equal to 1, outputting, by 20the decoder, the dither value as zero (Lu, Fig. 2 and Column 7, lines 49-64; Reference discloses dither value generated by pseudo random selection as the formula discloses provides calculation of a specified quantization value in relation to the temporal dithering offset which cycles through numbers 0, 1,….,S-1 ); 
-and in response to determining that the quantization value is equal to 2, outputting, by the decoder, the dither value as equaling a modulus of a previous dither value plus one and the quantization value (Lu, Fig. 2 and Column 7, lines 49-64 and Column 8, lines 1-8; References discloses dither value generated by pseudo random selection as the formula disclosed provides calculation including a specified quantization value in relation to the temporal dithering offset which cycles through numbers 0, 1,….,S-1. Column 8 describes the iteration of the temporal dithering offset where the dithering is incremented).  
Chung and Lu are also combinable because they are in the same field of endeavor regarding image quality enhancement. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the OLED display system of Chung, in view of the gamma accuracy features of Brown, to include the temporal dithering accumulative data compression features of Lu in order to provide the user with an organic light emitting display device including a data converter for generating stress data for input image correction as taught by Chung while incorporating the increased gamma accuracy features of Brown allowing for image quantization and application of dithering techniques for image enhancement for displayed images. Further incorporating the temporal dithering accumulative data compression features of Lu allows for use of a processor for accumulating stress data to track use of a device as an algorithm applying temporal dithering is used for eliminating image sticking while reducing the amount of storage needed for storing such data, applicable to improving the visual output and storage capabilities for display devices such as those taught in Chung and Brown.

In regards to claim 18. Chung in view of Brown teach the method of claim 10.
Chung and Brown does not disclose but Lu teaches 
-wherein the generating the dither value comprises: outputting, by the decoder, the dither value as equaling a modulus of a first value 5and the quantization value, and wherein the first value is calculated as an addition of a previous dither value and half of the quantization value subtracted by one (Lu, Fig. 2 and Column 7, lines 49-64 and Column 8, lines 1-8; References discloses dither value generated by pseudo random selection as the formula disclosed provides calculation including a specified quantization value in relation to the temporal dithering offset which cycles through numbers 0, 1,….,S-1. Column 8 describes the iteration of the temporal dithering offset where the dithering is incremented and the scale factor is value used for dividing the formula by S-1 in relation to the Q value).  
Chung and Lu are also combinable because they are in the same field of endeavor regarding image quality enhancement. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the OLED display system of Chung, in view of the gamma accuracy features of Brown, to include the temporal dithering accumulative data compression features of Lu in order to provide the user with an organic light emitting display device including a data converter for generating stress data for input image correction as taught by Chung while incorporating the increased gamma accuracy features of Brown allowing for image quantization and application of dithering techniques for image enhancement for displayed images. Further incorporating the temporal dithering accumulative data compression features of Lu allows for use of a processor for accumulating stress data to track use of a device as an algorithm applying temporal dithering is used for eliminating image sticking while reducing the amount of storage needed for storing such data, applicable to improving the visual output and storage capabilities for display devices such as those taught in Chung and Brown.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chung (US 2015/0194096 A1) in view of Brown Elliot (US 2005/0276502 A1) as applied to claims 1 and 10 above, and further in view of Latva-Aho (US 2002/0168111 A1).

In regards to claim 9. Chung in view of Brown teach the method of claim 1.
Chung further discloses
-further comprising: storing, by the decoder, the dither value Chung, paragraphs [0082] and [0084]-[0085]; Reference at paragraph [0082] discloses the first decompressor 640 generates an accumulation stress data by decompressing and recovering the accumulated compression stress data stored in the memory unit 630. The accumulation stress data generated in the first decompressor 640 is supplied to the data compensation unit 650 so as to be used (or utilized) in data correction for degradation compensation…Paragraph [0084] discloses the data compensation unit 650 may calculate a correction value of the input image data Data1, using (or utilizing) a function determined (e.g., previously set) with respect to the accumulation stress data, correct the input image data Data1 by applying the calculated correction value, and then output the corrected input image data Data1 as the correction image data Data2. Paragraph [0085] discloses the function for generating the correction image data Data2 may be determined or optimized (e.g., previously set to be optimized) according to channel characteristics, and then stored (interpreted as the storing of the correction value analogous to a dither value as it compensates for deterioration of image quality)).
Chung and Brown does not disclose but Aho teaches
-(storing) in a header (Aho, Fig. 3 and paragraph [0025]; Reference discloses data frame 300 comprising header 301 which includes quantization table as the image data in the data field 302 is compressed thus teaching storing of values in a header regarding compression processing)
Chung and Brown are combinable because they are in the same field of endeavor regarding image quality enhancement. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the OLED display system of Chung to include the gamma accuracy features of Brown in order to provide the user with an organic light emitting display device including a data converter for generating stress data for input image correction as taught by Chung while incorporating the increased gamma accuracy features of Brown allowing for image quantization and application of dithering techniques for image enhancement for displayed images, applicable to improving visual output of display data for the viewer in display devices such as those taught in Chung.
Chung and Aho are also combinable because they are in the same field of endeavor regarding image quality enhancement. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the OLED display system of Chung, in view of the gamma accuracy features of Brown, to include the image compression features of Aho in order to provide the user with an organic light emitting display device including a data converter for generating stress data for input image correction as taught by Chung while incorporating the increased gamma accuracy features of Brown allowing for image quantization and application of dithering techniques for image enhancement for displayed images. Further incorporating the image compression features of Aho allows for an image in digital form to be coding phase compressed, quantized and coded by a coding matrix as the coded data frame contains various headers and data fields with a small image format applicable to reducing data for storage and transfer, applicable to improving the visual output and storage capabilities for display devices such as those taught in Chung and Brown.

In regards to claim 19. Chung in view of Brown teach the method of claim 10.
Chung further discloses
-further comprising:  10storing, by the decoder, the dither value Chung, paragraphs [0082] and [0084]-[0085]; Reference at paragraph [0082] discloses the first decompressor 640 generates an accumulation stress data by decompressing and recovering the accumulated compression stress data stored in the memory unit 630. The accumulation stress data generated in the first decompressor 640 is supplied to the data compensation unit 650 so as to be used (or utilized) in data correction for degradation compensation…Paragraph [0084] discloses the data compensation unit 650 may calculate a correction value of the input image data Data1, using (or utilizing) a function determined (e.g., previously set) with respect to the accumulation stress data, correct the input image data Data1 by applying the calculated correction value, and then output the corrected input image data Data1 as the correction image data Data2. Paragraph [0085] discloses the function for generating the correction image data Data2 may be determined or optimized (e.g., previously set to be optimized) according to channel characteristics, and then stored (interpreted as the storing of the correction value analogous to a dither value as it compensates for deterioration of image quality)).
Chung and Brown does not disclose but Aho teaches
-(storing) in a header (Aho, Fig. 3 and paragraph [0025]; Reference discloses data frame 300 comprising header 301 which includes quantization table as the image data in the data field 302 is compressed thus teaching storing of values in a header regarding compression processing)

Chung and Brown are combinable because they are in the same field of endeavor regarding image quality enhancement. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the OLED display system of Chung to include the gamma accuracy features of Brown in order to provide the user with an organic light emitting display device including a data converter for generating stress data for input image correction as taught by Chung while incorporating the increased gamma accuracy features of Brown allowing for image quantization and application of dithering techniques for image enhancement for displayed images, applicable to improving visual output of display data for the viewer in display devices such as those taught in Chung.
Chung and Aho are also combinable because they are in the same field of endeavor regarding image quality enhancement. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the OLED display system of Chung, in view of the gamma accuracy features of Brown, to include the image compression features of Aho in order to provide the user with an organic light emitting display device including a data converter for generating stress data for input image correction as taught by Chung while incorporating the increased gamma accuracy features of Brown allowing for image quantization and application of dithering techniques for image enhancement for displayed images. Further incorporating the image compression features of Aho allows for an image in digital form to be coding phase compressed, quantized and coded by a coding matrix as the coded data frame contains various headers and data fields with a small image format applicable to reducing data for storage and transfer, applicable to improving the visual output and storage capabilities for display devices such as those taught in Chung and Brown.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the Notice of References Cited (PTO-892)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL M ROBINSON whose telephone number is (571)270-3526.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRELL M ROBINSON/Examiner, Art Unit 2619